Order entered August 15, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00562-CR

                              TODD ALLEN REICH, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-80306-2013

                                           ORDER
       We GRANT Official Court Reporter Janet L. Dugger’s August 13, 2014 request for an

extension of time to file the reporter’s record. The reporter’s record shall be due on or before

October 15, 2014.

       The clerk’s record has not been filed and is now overdue. We ORDER the Collin

County District Clerk to file the clerk’s record within THIRTY DAYS of the date of this order.

       We DIRECT the Clerk of the Court to transmit a copy of this order, by electronic

transmission, to court reporter Janet L. Dugger and to the Collin County District Clerk.

                                                      /s/   DAVID EVANS
                                                            JUSTICE